Citation Nr: 1633670	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  10-11 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a skin disability, to include a rash of the wrists and lower extremities.

3.  Entitlement to service connection for a right knee disability.  

4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1972 to June 1980, and from November 1990 to May 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office.  These matters were remanded in January 2015. 

The Veteran requested a hearing in his February 2010 substantive appeal, but subsequently withdrew the request in June 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the matters on appeal in January 2015 so that VA examinations may be conducted and opinions obtained.  The record reflects that examinations were scheduled for May 13, 2015.  The Veteran did not report for examination, and the examiner noted that opinions could not be provided as a result.

In August 2016, the Veteran's representative argued that there is no indication that the Veteran ever received notification of the examinations and that he should be provided another opportunity to report.  As noted by the Veteran's representative, the April 28, 2015, Request for Physical Examination does contain a notation that, should the examination be cancelled, a copy of any notification letter sent to the Veteran should be added to the claims file.  In that regard, the Board notes that there is no notification letter of record.  However, the address listed on the Request for Physical Examination indicates the current address of record, and the Veteran was notified in the Supplemental Statement of the Case (SSOC) the he was shown as failing to report for scheduled examinations.  The SSOC was not returned as undeliverable.  Thereafter, there was no explanation from the Veteran for the failure to report provided.

On remand, a copy of the notification letter for the May 2015 VA examinations should be associated with the claims file.  If the letter cannot be located or contains incorrect information that would impact the Veteran's ability to report to the examination, or the Veteran requests the examinations be rescheduled and indicates a willingness to report, then the examinations should be rescheduled.  

Additionally, there is some indication in the record that the Veteran may have applied for disability benefits from the Social Security Administration (SSA).  As these records may contain relevant information in regards to these claims, such records should be requested on remand.  See Hyatt v. Nicholson, 21 Vet. App. 390 (2007).

Updated VA treatment records should also be associated with the claims file, and the Veteran should be given the opportunity to identify and provide releases for any private care providers who have treated him for the claimed disabilities.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide completed release forms with the names and addresses of medical care providers who have treated him for the claimed disabilities.  After securing the necessary releases, the AOJ should request any relevant records identified which are not duplicative of those already of record.  If any requested records are not available, the Veteran and his representative should  be notified and the claims file annotated as such.  

2.  Obtain and associate with the file updated VA treatment records dating since December 2014.

3.  Request from the SSA the records pertinent to any claim by the Veteran for disability benefits as well as the medical records relied upon to decide the claim.  If the records are not available or do not exist, the Veteran and his representative should be notified and the claims file annotated as such.  

4.  Obtain and associate with the file the letter notifying the Veteran of the May 2015 VA examinations.  All efforts to obtain this letter should be documented in the claims file.  If the letter cannot be obtained, the claims file should be annotated to reflect such and the Veteran notified of such.  

5.  If and only if, a copy of the examination notice letter cannot be located or is shown to be deficient, or if the Veteran requests a new examination and indicates a willingness to report, then schedule the Veteran for a    VA knee examination to address the claim for service connection for bilateral knee disabilities.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide all diagnoses with respect to the Veteran's knees.  For each diagnosed disability, the examiner should provide an opinion as       to whether it is at least as likely as not (50 percent probability or greater) that such disability arose in service or is causally related to a period of service, to include 
in-service knee complaints.  A rationale should be provided for any opinion expressed.  

If no opinion can be rendered without resorting to mere speculation, the examiner should explain why rendering an opinion is not possible or feasible.

6.  If and only if, a copy of the examination notice letter cannot be located or is shown to be deficient, or if the Veteran requests a new examination and indicates a willingness to report, then schedule the Veteran for a    VA skin examination to address the claim for service connection for a skin disability, to include a rash of the wrists and lower extremities.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted   and the results reported.  

Following review of the claims file and examination of  the Veteran, the examiner should provide all diagnoses with respect to the Veteran's skin.  For each diagnosed disability, the examiner should provide an opinion as       to whether it is at least as likely as not (50 percent probability or greater) that such disability arose in   service or is causally related to a period of service.  A rationale should be provided for any opinion expressed.  

If no opinion can be rendered without resorting to mere speculation, the examiner should explain why rendering an opinion is not possible or feasible.

7.  If and only if, a copy of the examination notice letter cannot be located or is shown to be deficient, or if the Veteran requests a new examination and indicates a willingness to report, then schedule the Veteran for a VA sleep apnea examination to address the claim for service connection for sleep apnea.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted   and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should provide the following opinions:

a.  Did the Veteran's sleep apnea clearly preexist his   period of active service from November 1990 to May 1991?  Please explain why or why not.

b.  If the sleep apnea clearly existed prior to his November 1990 service, did the condition undergo a permanent worsening (versus temporary exacerbation of symptoms) during his 1990-1991 active service.  Please explain why or why not.  

c.  If the sleep apnea did undergo a permanent worsening during his 1990-1991 service, was the worsening clearly the result the natural progression of the disability (versus being the result of in-service events)?  Please explain why or why not.

d.  If the sleep apnea did not preexist service, is it at least as likely as not (50 percent probability or greater) that the Veteran's current sleep apnea either arose in or is causally related to either of his periods of active service?

8.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




